UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 001-15165 MONKEY ROCK GROUP, INC. (Exact Name of Registrant in its Charter) Delaware 98-0208402 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) P.O. Box 1030 Sturgis, SD 57785 (Address of Principal Executive Offices)(Zip Code) (877) 523-4070 Registrant’s Telephone Number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Noþ As of August 20,2010, there were8,890,472shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of June 30, 2010 (Consolidated) (Unaudited) and November 30, 2009 3 Statements of Operations – For the Period from June 5, 2009 (Inception) to June 30, 2009, One Month Ended December 31, 2009, Three Months Ended June 30, 2010 (Consolidated) and Six Months Ended June 30, 2010 (Consolidated) (Unaudited) 4 Statements of Cash Flows – For the Period from June 5, 2009 (Inception) to June 30, 2009, One Month Ended December 31, 2009 and Six Months Ended June 30, 2010 (Consolidated) (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Monkey Rock Group, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2010(Consolidated) (Unaudited) November 30, Assets Current Assets Cash $ $ Inventory Prepaid expenses Total Current Assets Property & Equipment Liquor License Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable $ $ Deferred revenue - Notes payable - related party Note payable Accrued interest payable - related party Accrued interest payable Total Current Liabilities Stockholders' Deficit Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 750,000,000 shares authorized; 8,887,972 and 8,760,472 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 3 Monkey Rock Group, Inc. and Subsidiary Consolidated Statement of Operations (Unaudited) June 5, 2009 (Inception) to June 30, One Month Ended December 31, Three Months Ended June 30, 2010 (Consolidated) Six Months Ended June 30, 2010 (Consolidated) Revenue $
